CONCURRING
SULLIVAN, J.
I do not dispute the substantive discussions and conclusions reached by the majority but I am able to concur in them and in the result of this case only because in Bowlin v. State (1975), 164 Ind. App. 693, 330 N.E.2d 353 the merits of an appeal were reached under seemingly identical circumstances.1
Notwithstanding this fact, I harbor doubt as to the appealability of the finding and recommendation made below and therefore as to our jurisdiction. It would seem to me that such finding and recommendation lack the finality required for appealability.2 See Hansbrough v. Indiana Revenue Board (1975), 164 Ind. App. 56, 326 N.E.2d 599 at 603 (Sullivan, P.J. concurring). At best, it seems that the ruling of the court below is in the nature of an unappealable interlocutory order. See State ex rel. Root v. Circuit Court of Allen County (1972), 259 Ind. 500, 289 N.E.2d 503.
NOTE — Reported at 375 N.E.2d 245.

. The question of finality or appealability was not argued to the court in Bowlin.


. My view is not altered by the fact that if the trial court finds (a) that the officer had probable cause to believe the defendant was driving while under the influence, (b) that the officer offered defendant an opportunity to submit to a chemical test, and (c) that defendant willfully, knowingly or because of an intoxicated state refused such test, the court is required to recommend a one year license suspension and the Commissioner of Motor Vehicles is required to comply with the recommendation. IC 9-4-4.54 (Burns Code Ed. Supp. 1977).